Court of Claims jurisdiction; judicial review of findings of Bureau of Employees' Compensation; compensation for work injuries. — Plaintiff demands the payment of $100,000 as damages for the alleged erroneous interpretation of the Federal Employees’ Compensation Act by the Bureau of Employees’ Compensation, Wage and Labor Standards Administration and the Department of Labor; plaintiff is also dissatisfied with a Bureau of Employees’ Compensation claims examiner’s determination that she is partially disabled — she claims total disability resulting from a fall during performance of her duties as an employee of the Department of Health, Education, and Welfare. This case comes before the court on defendant’s motion to dismiss the petition and plaintiff’s motion for oral argument thereof. Upon consideration of the motions, together with the opposition thereto, without oral argument, the court concludes that it is without jurisdiction to review or overturn the findings of the Bureau of Employees’ Compensation. (See 5 U.S.C. § 8128 (1970); Nolan v. United States, 124 Ct. Cl. 230, 109 F. Supp. 391 (1953); Collins v. United States, 194 Ct. Cl. 1037 (1971).) On October 29, 1971, by order, the court denied plaintiff’s motion for oral argument, granted defendant’s motion to dismiss the petition, and dismissed the petition.